EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Hrina on 4/25/2022.

The application has been amended as follows: 

	Claim 1 line 3 “a support frame;” has been changed to - -a support frame configured for attachment to the vehicle;- -

	Claim 1 line 9 “a remote control.” has been changed to
-a remote control;
wherein the conveyor frame is pivotally connected to the support frame and moveable relative to the support frame via the hydraulic arm assembly.- -

Claim 11 line 3 “a support frame;” has been changed to - -a support frame configured for attachment to the vehicle;- -

	Claim 11 line 10 “conveyor belt device.” has been changed to
-conveyor belt device;
wherein the conveyor frame is pivotally connected to the support frame and moveable relative to the support frame via the hydraulic arm assembly.- -

	Claim 20 lines 17-18 “conveyor belt device.” has been changed to
-conveyor belt device;
wherein the conveyor frame is pivotally connected to the support frame and moveable relative to the support frame via the hydraulic arm assembly.- -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of the configuration of the frames with the ramp pivotally connected to the conveyor frame differentiates the claims from the prior art when considered in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C HAGEMAN whose telephone number is (571)272-5547. The examiner can normally be reached Mon-Fri 8:15-4:45 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C HAGEMAN/Primary Examiner, Art Unit 3619